Citation Nr: 1820696	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-25 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for non-Hodgkin's lymphoma.

3.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease (CAD) prior to April 5, 2016, and in excess of 30 percent thereafter.

4.  Entitlement to an initial compensable disability rating for left eye keratitis.

5.  Entitlement to an effective date prior to October 15, 2010, for the grant of service connection for left eye keratitis.

6.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to non-Hodgkin's lymphoma.

7.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to non-Hodgkin's lymphoma.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2017, the Veteran responded to a letter from VA indicating that he wished to withdraw his request for a hearing before the Board and requesting that his case to be decided without further delay.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2017). 

When the case was before the Board in August 2017, it was remanded for further development and adjudicative action.

The issues of entitlement to increased ratings for PTSD, non-Hodgkin's lymphoma, CAD, and left eye keratitis; entitlement to service connection for bilateral upper extremity radiculopathy and bilateral lower extremity radiculopathy; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent and probative evidence of record does not reflect that the Veteran filed a claim (formal or informal) for a left eye disability or vision problems prior to October 15, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to October 15, 2010, for the award of service connection for left eye keratitis have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.155(a) (2010); 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis in this decision focuses on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  Allday v. Brown, 7 Vet. App. 517, 527 (1995) (finding that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Factual Background and Analysis

In a March 2012 rating decision, the RO granted service connection for left eye keratitis and assigned a noncompensable disability rating effective June 7, 2011 (the date which it determined that the Veteran had filed his claim).  In a June 2012 rating decision, the RO continued the noncompensable rating and found that an earlier effective date of October 15, 2010, was warranted, based on a report of general information on that date in which the Veteran indicated his intent via telephone to file a claim for loss of vision and loss of use of a tear duct in the left eye.  The Veteran filed an August 2012 Notice of Disagreement contesting both the noncompensable rating and the effective date, and ultimately perfected his appeal to the Board by way of a timely September 2013 VA Form 9 (Substantive Appeal).  Unfortunately, the Board neglected to address the effective date issue in its prior decision.  Given that any additional evidence added to the record since this issue was last adjudicated in a July 2013 Statement of the Case post-dates the service connection date of October 15, 2010, there is no prejudice to the Veteran in deciding this issue in the current decision.

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

During the time in question, a "claim" was broadly defined to include formal or informal communication requesting a determination of entitlement, evidencing a belief in entitlement to a benefit, or intending to apply for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a).

The Veteran has not asserted and there is no evidence of record that he filed a formal or informal claim for benefits for any left eye disability or vision problems prior to October 15, 2010.  Accordingly, an effective date prior to October 15, 2010, for the grant of left eye keratitis is not warranted.

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated November 2010 and September 2017.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

On February 13, 2018, the Board sent a letter to the Veteran indicating that his prior representative, David L. Huffman, Jr., was no longer accredited to represent VA claimants.  This letter also notified the Veteran about various other representative choices and asked that he respond to VA and let the Board know whether he wished to represent himself, whether he wished for a Veterans Service Organization to represent him, or whether he wished to obtain representation from an accredited attorney or agent.  The letter instructed the Veteran that his case would be held for thirty days to allow him to appoint another representative.  If he or any newly selected representative did not respond within thirty days of that letter, the Board would assume that he wished to represent himself and would continue his appeal.  As of the date of this decision, the Veteran has not responded to this letter.  The Board wishes to inform the Veteran that if he wishes to appoint a new representative, he is still free to do so.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private records, and also provided him with an examination.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).


ORDER

An effective date prior to October 15, 2010, for the grant of service connection for left eye keratitis is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

Increased Ratings for PTSD, non-Hodgkin's Lymphoma, and Left Eye Keratitis

In October 2017, the Veteran was scheduled for VA psychology, internal medicine, and optometry examinations to determine the current severity of his service-connected PTSD, non-Hodgkin's lymphoma, and left eye keratitis.  The Veteran failed to report for those examinations.  However, the record does not contain any evidence that the Veteran was notified of the dates and times of those examinations.  Therefore, the Board finds a remand is appropriate to afford him another opportunity to appear at examinations to assess the current severity of these disabilities.

In this regard, the Board wishes to remind the Veteran that VA's duty to assist is not a one-way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board emphasizes the importance of attending these examinations so that VA may properly evaluate the current severity of the Veteran's service-connected disabilities.

Increased Rating Claim for CAD

The Board's August 2017 remand instructed the RO to schedule a VA examination to assess the severity of the Veteran's service-connected CAD.  There is no indication that this examination was scheduled.  Accordingly, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  

Service Connection for Radiculopathy of the Bilateral Upper and Lower Extremities

In June 2011, the Veteran filed claims for entitlement to service connection for neurological disorders of his bilateral upper and lower extremities, which he claimed were secondary to chemotherapy for his service-connected non-Hodgkin's lymphoma.

The Veteran's claims were remanded in August 2017 in order to provide him with a VA examination and obtain medical opinions.  Unfortunately, there was no examination scheduled to evaluate his claimed neurological disabilities and no opinions were obtained.  Accordingly, a remand is required for compliance with the Board's August 2017 remand directives.  See Stegall, 11 Vet. App. at 271.  On remand, the examiner must consider all diagnosed neurological disorders of the upper and lower extremities, to include carpal tunnel syndrome.

Entitlement to TDIU

The Veteran claims to be unemployable due to his service-connected PTSD; therefore, the issue of entitlement to TDIU is part and parcel of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that the issue of an increased rating for PTSD is being remanded, the issue of entitlement to TDIU is inextricably intertwined and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

While this case is in remand status, the RO must obtain all outstanding VA treatment records and associate them with the evidence of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and associate them with the evidence of record.

2.  Schedule the Veteran for an examination to determine the current severity of his PTSD using the most recent version of the Disability Benefits Questionnaire pertaining to this disability.  

3.  Schedule the Veteran for an examination to determine the current severity of his non-Hodgkin's lymphoma using the most recent version of the Disability Benefits Questionnaire pertaining to this disability.  

4.  Schedule the Veteran for an examination to determine the current severity of his coronary artery disease using the most recent version of the Disability Benefits Questionnaire pertaining to this disability.  

5.  Schedule the Veteran for an examination to determine the current severity of his left eye keratitis using the most recent version of the Disability Benefits Questionnaire pertaining to this disability.  

6.  Schedule the Veteran for an examination to determine whether any neurological disorder / disorder manifested by pain, numbness, and tingling of the bilateral UPPER extremities (to include carpal tunnel syndrome) was caused or aggravated by the Veteran's service-connected non-Hodgkin's lymphoma (to include as due to chemotherapy treatment).  The complete claims file must be made available to the examiner.  All appropriate diagnostic testing must be accomplished.

Following an examination of the Veteran, a complete review of the record, and with consideration of his statements, the examiner is requested to provide the following information:

(a)  Identify all diagnosed neurological disorders / all disorders manifested by pain, numbness, and tingling of the bilateral UPPER extremities (even if they have since resolved).

(b)  With regard to each diagnosis in section (a) above, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the disorder was caused by the Veteran's service-connected non-Hodgkin's lymphoma, to include as due to chemotherapy for this disease.

(c)  With regard to each diagnosis in section (a) above, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the disorder was aggravated by the Veteran's service-connected non-Hodgkin's lymphoma, to include as due to chemotherapy for this disease.

If, for any reason, the Veteran does not report for this scheduled examination, the examiner is requested to provide the opinions based on a review of the record and with consideration of sound medical principles and literature.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any opinion without resorting to speculation, he or she should explain why this is so.  

7.  Schedule the Veteran for an examination to determine whether any neurological disorder / disorder manifested by pain, numbness, and tingling of the bilateral LOWER extremities was caused or aggravated by the Veteran's service-connected non-Hodgkin's lymphoma (to include as due to chemotherapy treatment).  The complete claims file must be made available to the examiner.  All appropriate diagnostic testing must be accomplished.

Following an examination of the Veteran, a complete review of the record, and with consideration of his statements, the examiner is requested to provide the following information:

(a)  Identify all diagnosed neurological disorders / all disorders manifested by pain, numbness, and tingling of the bilateral LOWER extremities (even if they have since resolved).

(b)  With regard to each diagnosis in section (a) above, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the disorder was caused by the Veteran's service-connected non-Hodgkin's lymphoma, to include as due to chemotherapy for this disease.

(c)  With regard to each diagnosis in section (a) above, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the disorder was aggravated by the Veteran's service-connected non-Hodgkin's lymphoma, to include as due to chemotherapy for this disease.

If, for any reason, the Veteran does not report for this scheduled examination, the examiner is requested to provide the opinions based on a review of the record and with consideration of sound medical principles and literature.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any opinion without resorting to speculation, he or she should explain why this is so.  

8.  The Veteran is informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

9.  The AOJ must review the examination reports and opinions to ensure compliance with the Board's specific remand directives and to ensure that the opinions rendered contain factually accurate information and adequate reasoning for all conclusions reached.

10.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


